Citation Nr: 9904063	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-11 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for an 
irregularity of the articulating surface of the right 
patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The matter come before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran had active service from October 1950 to 
October 1952.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Manifestations of the veteran's right knee disability 
include severe swelling, giving out, a limp, a varus 
deformity, and a need for medication and a cane.  

3.  The record contains x-ray evidence that the veteran has 
traumatic arthritis in his right knee, as well as that he 
suffers from additional functional loss of the right knee due 
to pain.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation of 20 
percent for an irregularity of the articulating surface of 
the right patella have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The criteria for a 10 percent disability evaluation for 
traumatic arthritis of the right knee have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this regard, the Board notes that the veteran 
underwent VA examination in October 1997.  Given this 
development, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the veteran contends he is entitled to an 
increased disability evaluation, in excess of 10 percent, for 
his right knee disability as his current symptomatology is 
characterized by lateral instability, painful motion, 
crepitus and degenerative joint disease.  Additionally, the 
Board notes that, in a June 1954 rating decision, the veteran 
was awarded service connection and noncompensable disability 
evaluation for an irregularity of the articulating surface of 
the right patella, effective February 1954.  Subsequently, in 
a November 1997, the veteran's award was recharacterized to a 
10 percent disability evaluation under Diagnostic Code 5257, 
effective August 1997.

With respect to the evidence of record, the evidence shows 
the veteran injured his right knee during his service.  A VA 
examination report dated May 1954 reveals the veteran was 
diagnosed as suffering from the residuals of a 1951 injury 
characterized by an irregularity of the articulating surface 
of the patella.

An April 1960 letter by John R. Sharp, M.D., notes the 
veteran suffered from traumatic arthritis of the right knee 
and the residuals of an old fracture, as well as that the 
veteran was unable to maintain long walks and work as a 
farmer.  However, a June 1960 VA examination report reveals 
that, upon x-ray examination, the veteran did not present 
evidence of orthopedic pathology in either knee.

An October 1997 VA examination report reveals the veteran 
reported he had had problems with his right knee since his 
active service and had intermittent swelling and continuous 
pain in the right knee.  As well, the veteran indicated that 
his knee gave out on him on a regular basis and was able to 
only walk without pain or having to rest for up to a half a 
block with the aid of a cane.  Upon examination of the 
veteran's right knee, he presented evidence of walking with a 
limp and favoring his right knee, as well as of crepitus, and 
pain with flexion to 100 degrees.  However, the veteran was 
able to flex his knee to 110 degrees and had full extension.  
More importantly, upon x-ray examination, the veteran 
presented evidence of mild degenerative joint disease of the 
right knee.

A June 1998 letter from J. Whalen, M.D., indicates the 
veteran suffered from severe joint swelling and fluid which 
caused him peripheral edema in the leg, and from chronic 
arthritis of the right knee with lateral thrust due to 
ligament incompetency.  In addition, the veteran had positive 
drawers and Lachman tests, and had knee hyperextension to 5 
degrees and deformity.

As noted above, the veteran's right knee disorder is rated 
under the provisions of Diagnostic Code 5257 of the VA Rating 
Schedule.  Diagnostic Code 5257 sets forth the criteria for 
evaluating other impairment of the knee.  This diagnostic 
code prescribes the following evaluations for recurrent 
subluxation or lateral instability: 10 percent for mild; 20 
percent for moderate; and 30 percent for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998). 

With respect to Diagnostic Code (DC) 5257, the Board notes 
that in a precedent opinion issued in July 1997, the VA 
General Counsel held that an appellant who has both arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  The 
General Counsel found that for a knee disorder already rated 
under DC 5257, a veteran would have additional disability 
justifying a separate rating if there was limitation of 
motion under DC 5260 or DC 5261.  It was stated that there 
would be no additional disability based on limitation of 
motion if the claimant did not at least meet the criteria for 
a zero-percent rating under DC 5260 or DC 5261. Further, in 
an August 1998 opinion, the Acting General Counsel noted that 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompesable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

A review of the evidence as set forth above includes 
objective medical evidence of moderate functional impairment 
of the right knee.  Thus, an evaluation of 20 percent under 
DC 5257 is appropriate. The evidence shows that the veteran 
experiences severe swelling, giving out, a varus deformity, a 
limp, and a need for medication and a cane.  The benefit of 
the doubt is resolved in the veteran's favor. 38 U.S.C.A. 
§ 5107.

Although there is clear evidence of degenerative changes of 
the right knee, the evidence of record does not include 
evidence that the veteran has limitation of motion of the 
right knee which meets the zero-percent rating under either 
DC 5260 or DC 5261 such that a separate rating for arthritis 
would be in order on that basis.  As of the October 1997 VA 
examination, the veteran's right knee range of motion was 
limited only to 110 degrees of flexion and 0 degrees of 
extension (full extension). Finally, the Board has considered 
whether a separate rating in this case would be in order for 
the veteran's service-connected right knee disorder based on 
x-ray findings of arthritis and painful motion.  In this 
regard, the Board notes that the October 1997 VA examination 
shows the veteran presented objective evidence of pain in the 
right knee with limited motion, and x-ray evidence of mild 
degenerative joint disease. 

And, after a review of this evidence, the Board finds that 
the veteran has traumatic arthritis in his right knee, as 
well as that he experiences additional functional loss of the 
right knee due to pain.  See VAOPGCPREC 9-98 (requiring that 
the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or DC 5010).   As such, a 
separate 10 percent disability evaluation for traumatic 
arthritis of the right knee under DC 5010 is in order. The 
benefit of the doubt again is resolved in the veteran's 
favor. 38 U.S.C.A. § 5107.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the veteran has not shown 
that right knee disability has actually caused him marked 
interference with employment, the need for frequent periods 
of hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

An evaluation of 20 percent for an irregularity of the 
articulating surface of the right patella is granted, subject 
to those provisions governing the payment of monetary 
benefits.

A 10 percent disability evaluation, but not greater, for 
traumatic arthritis of the right knee is granted, subject to 
those provisions governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


